       Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 1 of 53




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 JZAVELA-ARETHEA KAY-DIU-                        §
 DOUGHERTY-WILLIAMS,                             §
  Plaintiff                                      §
                                                 §      Civil Action No. _________________
 vs.                                             §
                                                 §
 U.S. BANK TRUST, NA                             §
  Defendant.                                     §

                                   NOTICE OF REMOVAL


        Defendant U.S. BANK AND TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF

THE IGLOO SERIES III TRUST (“U.S. Bank”) respectfully notifies the Court pursuant to 28

U.S.C. § 1441(b) and 28 U.S.C. § 1441(c) it has this day removed this action from the 281st

Judicial District of Harris County, Texas to the United States District Court for the Southern

District of Texas, Houston Division. In support of such removal, Defendant states as follows:

                                THE STATE COURT ACTION

        1.     Plaintiff sued U.S. Bank in Cause No. 2019-53348 in the 281st Judicial District

Court of Harris County, Texas (the “State Court Action”) related to claims involving real property

and Plaintiff’s attempt to stop the foreclosure of the mortgage on the property.

        2.     Plaintiff’s Original Petition in the State Court Action was filed on August 4, 2019.

Defendant became aware of the State Court Action for the first time on August 4, 2019.

        3.     This notice of removal is filed within 30 days of Defendant’s notice of the filing of

the State Court Action and is timely filed under 28 U.S.C. 1446(b).

                  BASIS FOR REMOVAL: DIVERSITY JURISDICTION

        4.     This case is a civil action in which the amount in controversy exceeds $75,000.00

______________________________________________________________________________
NOTICE OF REMOVAL - Page 1 of 5
      Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 2 of 53




and the parties are citizens of different states. Consequently, this Court has original jurisdiction

over this case pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 1441(b).

                   THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00

         5.       The State Court Action, on its face, seeks injunctive relief over, declaratory relief

related to and claims related to real property which is the object of the litigation that has a value

far in excess of $75,000.00 and the mortgage on that real property that has an unpaid balance far

in excess of $75,000.00. “In actions seeking declaratory or injunctive relief, it is well established

that the amount in controversy is measured by the value of the object of the litigation.” Hunt v.

Wash. State Apple Adver. Comm'n, 432 U.S. 333, 347, 97 S.Ct. 2434, 53 L.Ed.2d 383 (1977).

“[W]hen the validity of a contract or a right to property is called into question in its entirety, the

value of the property controls the amount in controversy”. Waller v. Prof'l Ins. Corp., 296 F.2d

545, 547–48 (5th Cir.1961); Nationstar Mortgage LLC v. Knox, 351 F. App'x 844, 848 (5th Cir.

2009).        In the instant case, Plaintiffs are disputing Defendant’s rights in the property and

requesting damages well in excess of $75,000.00.

                                  DIVERSITY OF THE PARTIES

         6.       The Plaintiff is a resident of Harris County, Texas and is a citizen of Texas.

         7.       U.S. Bank is a Delaware trust.

                   BASIS FOR REMOVAL: FEDERAL QUESTION JURISDICTION

         8.       This is a civil action in which Plaintiff asserts causes of action based upon federal

law/statutes on the face of Plaintiff’s Live Petition. Plaintiff’s petition contains causes of action

and requests relief pursuant to the following federal statutes: 12 CFR 1024.17, 12 CFR 1024.30,

12 CFR 1024.31, 12 CFR 1024.38, 12 CFR 1026.2

         9.       This case is a civil action based on a federal questions. A civil action is based on a


______________________________________________________________________________
NOTICE OF REMOVAL - Page 2 of 5
       Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 3 of 53




federal question when it “aris[es] under the Constitution, laws, or treaties of the United States.” 28

U.S.C. § 1331. Consequently, this Court has original jurisdiction over this case pursuant to 28

U.S.C. §§ 1331 & 1441(c).

                              PROCEDURAL REQUIREMENTS

        10.    This action is properly removed to this Court, as the State Court Action is pending

within this district and division. See 28 U.S.C. § 1441.

        11.    Pursuant to 28 U.S.C. § 1446(a) and Southern District of Texas Local Rule LR 81

this Notice of Removal is accompanied by copies of the following materials:

         Exhibit “1”            All executed process in the case

         Exhibit “2”            Pleadings asserting causes of action

         Exhibit “3”            All orders signed by the state Judge

         Exhibit “4”            The Docket Sheet

         Exhibit “5”            Index of matters being filed

         Exhibit “6”            A list of all counsel of record



        12.    Venue is proper in this district because this district and division embrace the place

in which the removed action has been pending.

        13.    Defendant will promptly file a copy of this notice of removal with the clerk of the

state court in which the action has been pending.

        WHEREFORE, Defendant removes this action from the 281st Judicial District Court of

Harris County, Texas, to the United States District Court for the Southern District of Texas,

Houston Division, so that this Federal Court may assume jurisdiction over the case as provided by

law.



______________________________________________________________________________
NOTICE OF REMOVAL - Page 3 of 5
    Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 4 of 53




                              Respectfully submitted,

                              ANDERSON  VELA, L.L.P.
                              4920 Westport Drive
                              The Colony, Texas 75056
                              214.276.1545 – Telephone
                              214. 276.1546 – Facsimile

                              ATTORNEYS FOR DEFENDANTS


                              By: /s/ Ray L. Vela                    .
                                   RAY L. VELA
                                   State Bar No. 00795075
                                   S.D. Tex. Fed ID No. 20354
                                   RVela@AndersonVela.com – E-mail
                                   RICHARD E. ANDERSON
                                   Texas State Bar No. 01209010
                                   randerson@abvlaw.com – e-mail




______________________________________________________________________________
NOTICE OF REMOVAL - Page 4 of 5
      Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 5 of 53




                                CERTIFICATE OF SERVICE

        I certify that on this the 14th day of August 2019, a true copy of the above document has
been delivered in person to the following pursuant to the Federal Rules of Civil Procedure for each
party listed below.

 ERICK DELARUE                                VIA E-FILING SERVICE AND/OR
 2800 POST OAK BLVD, SUITE 4100               VIA E-MAIL:
 HOUSTON, TEXAS 77056                         ERICK.DELARUE@DELARUELAW.COM



                                        By: /s/ Ray L. Vela                    .
                                            RAY L. VELA




______________________________________________________________________________
NOTICE OF REMOVAL - Page 5 of 5
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 6 of 53




                            EXHIBIT “1”

               ALL EXECUTED PROCESS IN THE CASE



                               None
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 7 of 53




                                EXHIBIT “2”

              PLEADINGS ASSERTING CAUSES OF ACTION



                                 See attached

 1.    Plaintiffs Original Petition, Application for Injunctive Relief and Request for

       Disclosures (Filed 08/04/2019)

 2.    Defendant’s Original Answer (Filed 08/14/2019)
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 8 of 53

                2019-53348 / Court: 281




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                         es
                                       rg
                                    Bu
                                  n
                                ily
                              ar
                           M
                         of
                       e
                    ffic
                yO
             op
           C
        ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 9 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                         es
                                       rg
                                    Bu
                                  n
                                ily
                              ar
                           M
                         of
                       e
                    ffic
                yO
             op
           C
        ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 10 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 11 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 12 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 13 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 14 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 15 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 16 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 17 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 18 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 19 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 20 of 53

                2019-53348 / Court: 281




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 21 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 22 of 53

                2019-53348 / Court: 281




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 23 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 24 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 25 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 26 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 27 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 28 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 29 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 30 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 31 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 32 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 33 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 34 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 35 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 36 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 37 of 53

                2019-53348 / Court: 281




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 38 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 39 of 53




                                                            k
                                                         ler
                                                      tC
                                                  ric
                                               ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
      Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 40 of 53




                                    CAUSE NO. 2019-53348

 JZAVELA-ARETHEA KAY-DIU                          §                 IN THE DISTRICT COURT
 DOUGHERTY-WILLIAMS,                              §
  Plaintiff,                                      §
                                                  §
 V.                                               §
                                                  §                281st JUDICIAL DISTRICT
                                                  §
 US BANK TRUST, N.A.,                             §
  Defendant.                                      §                 HARRIS COUNTY, TEXAS


                            DEFENDANT’S ORIGINAL ANSWER

       Comes now Defendant U.S. BANK AND TRUST NATIONAL ASSOCIATION, AS

TRUSTEE OF THE IGLOO SERIES III TRUST (“U.S. Bank”)(incorrectly named U.S. Bank

Trust, N.A.) and files its Original Answer.

       Defendant U.S. Bank denies generally every allegation contained in Plaintiff’s Live

Petition and demand strict proof by a preponderance of the credible evidence.

                                              DEFENSES

       Without assuming the burden of proof, Defendant asserts the following defenses:

       Plaintiff’s Live Petition fails to state a claim upon which relief can be granted.

       Plaintiff’s claims are barred because Plaintiff has not been damaged by the conduct or

alleged conduct of Defendant.

       Defendant is not liable to Plaintiff on the grounds that Plaintiff’s damages, if any, were

caused in whole or in part by Plaintiff’s own conduct and/or negligence. Therefore, Defendant is

entitled to a determination of proportionate responsibility under Chapter 33 of the Texas Civil

Practice and Remedies Code and applicable Texas law.

       Defendant denies responsibility or liability for any alleged damages sustained by

Plaintiff. However, if Plaintiff sustained any damages, then such damages should be reduced by



DEFENDANT’S ORIGINAL ANSWER - Page 1 of 5
     Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 41 of 53




the amount that Plaintiff could reasonably have mitigated such damages and/or Plaintiff’s failure

to mitigate damages.

        Plaintiff’s claims are barred, in whole or in part, by the express or implied terms of the

written agreement(s) between the parties.

        Plaintiff’s claims are barred by reason of Defendant’s compliance with applicable loan

documents, contracts, mortgage, agreements, statutes, and other provisions of law.

        Defendant acted in good faith at all times, and Defendant did not knowingly,

intentionally, or maliciously violate any laws.

        Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s lack of actual damages.

        Plaintiff’s claims are barred in whole or in part by the statute of frauds, parol evidence

rule, and merger doctrine.

        Plaintiff’s claims are barred by unclean hands, laches, waiver, estoppel (in all its forms,

including, but not limited to equitable estoppel and/or estoppel by contract), and other applicable

concepts of law.

        Plaintiff’s claims are barred in whole or in part by the doctrines of accord and

satisfaction, release and/or ratification.

        Plaintiff’s claims are barred in whole or in part by the doctrine of offset.

        Plaintiff’s claims are barred in whole or in part by the applicable statute of limitations.

        Plaintiff’s claims are barred in whole or in part by the doctrine of bona fide error.

        Plaintiff’s claims for declaratory judgment because Plaintiff has not tendered, and cannot

tender, all amounts due and owing on the mortgage loan and because the foreclosure at issue in

this case that is being contested was legal and proper.




DEFENDANT’S ORIGINAL ANSWER - Page 2 of 5
        Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 42 of 53




         Any claim for punitive or exemplary damages is subject to the limitations and constraints

of Due Process found in the Fifth and Fourteenth Amendments to the United States Constitution

and Article I, § 19 of the Texas Constitution.

         Plaintiff has failed to state a claim for recovery of attorneys’ fees and costs.

         Defendant pleads such other affirmative defenses which cannot be anticipated at this

time, but which may become apparent and applicable during the pendency of this lawsuit, by

reason of future discovery and by reason of allegations and answers of other parties. Defendant

specifically reserves the right to amend or supplement these affirmative defenses at any time.

         For further answer, if any is necessary, Defendant alleges that Plaintiff is estopped from

asserting the claims made the basis of Plaintiff’s live petition pursuant to the doctrines/defenses

of equitable estoppel, estoppel by contract, release, ratification, failure to mitigate, statute of

frauds, lack of standing and waiver.

                                      SPECIAL EXCEPTIONS

         Defendant submits the following exceptions to Plaintiff’s Live Petition in the instant

case:

         1.     Plaintiff’s allegations are so general that Defendant does not have fair notice of

the claims being made;

         2.     Plaintiff has failed to state any claim upon which relief can be granted;

         3.     Plaintiff has plead no viable claim for damages and has stated no claim upon

which she could recover damages;

         4.     Plaintiff lacks standing;

         5.     Plaintiff has failed to identify the alleged contract at issue in this case and has

failed to state specifically how the alleged contract was breached causing Plaintiff damages; and




DEFENDANT’S ORIGINAL ANSWER - Page 3 of 5
     Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 43 of 53




       6.      Plaintiff’s pleadings do not state the facts and elements necessary to support a

cause of action.

                            REQUEST FOR INCREASE OF BOND

       In the event the court extends any injunction prohibiting a non-judicial foreclosure sale of

the property and/or any eviction, Defendant moves that the court reset the bond amount in this

case to a reasonable amount because the amount set is too low.

                         REQUESTS FOR MONTHLY PAYMENTS

       Defendant further moves that the court require the Plaintiff to make reasonable monthly

payments into the registry of the court and that such payment obligation is continued until such

time as this case is concluded.

                                  REQUESTS FOR DISCLOSURE

       Defendant, pursuant to Rule 194 of the Texas Rules of Civil Procedure, serves this

Request for Disclosure upon Plaintiff, requesting that Plaintiff disclose, within thirty (30) days of

service of this Request, the information or material described in Rule 194.2 (a) - (l) of the Texas

Rules of Civil Procedure.

                                             PRAYER

       Defendant prays the Court, after notice and hearing or trial, enter judgment in favor of

U.S. Bank, including, but not limited to the costs of court, attorney's fees, U.S. Bank further

prays that Plaintiff in this suit takes nothing by way of her claims and that all of the Plaintiff’s

claims are dismissed with prejudice,       Defendant further prays that Plaintiff’s requests for

injunctive relief are all denied; Defendant further prays for such other and further relief as

Defendant U.S. Bank may be entitled to in law or in equity.




DEFENDANT’S ORIGINAL ANSWER - Page 4 of 5
     Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 44 of 53




                                     Respectfully submitted,

                                     ANDERSON  VELA, L.L.P.
                                     4920 Westport Drive
                                     The Colony, Texas 75056
                                     214.276.1545 – Telephone
                                     214. 276.1546 – Facsimile
                                     RVela@AndersonVela.com – E-mail

                                     ATTORNEYS FOR DEFENDANT


                                     By: /s/ Ray L. Vela                  .
                                        RAY L. VELA
                                        State Bar No. 00795075


                                CERTIFICATE OF SERVICE

        I certify that on this the 14th day of August 2019, a true copy of the above document has
been delivered in person to the following pursuant to the Texas Rules of Civil Procedure for each
party listed below.


ERICK DELARUE                               VIA E-FILING SERVICE AND/OR
2800 POST OAK BLVD, SUITE 4100              VIA E-MAIL:
HOUSTON, TEXAS 77056                        ERICK.DELARUE@DELARUELAW.COM



                                      By: /s/ Ray L. Vela                     .
                                          RAY L. VELA




DEFENDANT’S ORIGINAL ANSWER - Page 5 of 5
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 45 of 53




                            EXHIBIT “3”

              ALL ORDERS SIGNED BY THE STATE JUDGE



                               Attached:

                      Temporary Restraining Order
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 46 of 53
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 47 of 53
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 48 of 53
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 49 of 53
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 50 of 53




                              EXHIBIT “4”

                         THE DOCKET SHEET




                   See attached State Court Docket Sheet
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 51 of 53
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 52 of 53




                                 EXHIBIT “5”

                   INDEX OF MATTERS BEING FILED



Exhibit 1     Copy of Citation and Executed Process in the Case

Exhibit 2     Plaintiffs Original Petition, Application for Injunctive Relief and Request for

              Disclosures

Exhibit 2     Defendants’ Original Answer

Exhibit 3     Temporary Restraining Order

Exhibit 4     Court’s Docket Sheet

Exhibit 5     This Exhibit

Exhibit 6     List of Counsel of Record
Case 4:19-cv-03037 Document 1 Filed on 08/14/19 in TXSD Page 53 of 53




                                 EXHIBIT “6”



                    LIST OF ALL COUNSEL OF RECORD



 1.    Plaintiff is being represented by the following attorney:

       ERICK DELARUE
       Tx State Bar No. 24103505
       2800 POST OAK BLVD, SUITE 4100
       HOUSTON, TEXAS 77056
       713-899-6727 – Telephone
       E-mail: ERICK.DELARUE@DELARUELAW.COM


 2.    Defendant is being represented by the following attorneys:

       RAY L. VELA
       State Bar No. 00795075
       S.D. Tex. Fed ID No. 20354
       RVela@AndersonVela.com – E-mail
       RICHARD E. ANDERSON
       Texas State Bar No. 01209010
       RAnderson@AndersonVela.com – e-mail
       ANDERSON  VELA, L.L.P.
       4920 Westport Drive
       The Colony, Texas 75056
       214.276.1545 – Telephone
       214. 276.1546 – Facsimile
